Citation Nr: 0205840	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  95-10 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
wound to the left thigh.  

2.  Entitlement to service connection for hair loss claimed 
as secondary to herbicide exposure.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Post-Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant, Son


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In the January 1995 rating decision, the RO denied 
service connection for bilateral hearing loss, for residuals 
of a shrapnel wound, for baldness as secondary to Agent 
Orange exposure and for PTSD.  The veteran perfected appeals 
for all these issues.  In September 1995, the RO granted 
service connection for left ear hearing loss and in March 
2000, service connection for right ear hearing loss was 
granted.  The veteran did not appeal the initial disability 
evaluations assigned.  The issues pertaining to service 
connection for hearing loss are no longer in appellate 
status.  

In a February 1998 statement, the veteran appears to raise 
the issue of entitlement to an increased rating for left ear 
hearing loss.  This issue has been neither procedurally 
prepared nor certified for appellate review and is referred 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995). 

The issue of entitlement to service connection for PTSD was 
originally denied by the RO in September 1990.  The veteran 
did not appeal the decision.  See 38 C.F.R. §§ 20.200, 20.302 
(2002).  However, in the current appeal the RO did not 
discuss the issue of whether new and material evidence had 
been submitted to warrant reopening the claim.  The Board is 
required to consider the issue of finality prior to any 
consideration on the merits.  38 U.S.C.A. §§ 7104(b), 5108 
(West 1991); see Barnett v. Brown, 8 Vet. App. 1 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when the 
Board addresses a question not considered by the RO, the 
Board must consider whether the claimant had notice of that 
issue and whether the claimant would be prejudiced by lack of 
such notice.  Id. at 4.  In the instant case, the Board 
concludes that the veteran would not be prejudiced insofar as 
the claim is reopened herein.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

The veteran was scheduled for a Travel Board hearing in June 
2000.  He subsequently requested that this hearing be 
postponed in order for him to obtain additional evidence.  In 
a statement which was dated in May 2001, the veteran reported 
that he no longer desired a hearing before a Member of the 
Board.  The Board finds the veteran has dropped his request 
for a Travel Board hearing.  



FINDINGS OF FACT

1.  There is no competent evidence linking any current 
residual of a left thigh injury to service or to any injury 
therein.  

2.  Hair loss was first shown several years after service and 
there is no competent evidence linking any current hair loss 
to service or to any incident therein including exposure to 
herbicides.  

4.  An unappealed September 1990 rating decision denied 
service connection for PTSD. 

5.  Evidence received since the September 1990 rating 
decision bears directly and substantially upon the matter at 
hand, and is so significant that it must be considered in 
order to fully decide the merits of the claim.  

6.  The record does not establish that the veteran engaged in 
combat.  

7.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service; there is no diagnosis of PTSD based on a confirmed 
stressor.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a left thigh injury 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2002). 

2.  Service connection for hair loss is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2002). 

3.  Evidence received since the September 1990 determination 
denying service connection for PTSD is new and material, and 
the claim for that benefit may be reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2002).  

4.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 1991);  38 C.F.R. §§ 
3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes VA and private examination 
reports, and VA and private clinical records.  The RO 
obtained some of the veteran's service medical records and 
attempted to locate additional service medical records 
identified by the veteran but without success.  In a December 
1999 Administrative Decision, the RO determined that 
additional service medical records were not available.  
Service personnel records were obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria used to 
adjudicate the issues on appeal.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

There were no complaints of, diagnosis of or treatment for 
any mental disorders or baldness in the service medical 
records.  At the time of the induction physical, it was 
reported that the veteran had had a papilloma removed from 
his left leg when the veteran was one year old.  There was no 
other evidence of an injury to the left leg and/or left thigh 
in the service medical records.  No pertinent abnormalities 
were noted on the report of the separation examination which 
was conducted in January 1970.  

The service personnel records reveal that the veteran's 
principal duty while stationed in Vietnam was Senior Light 
Truck Driver.  He received the Vietnam Service Medal, the 
Vietnam Campaign Medal, and the Vietnam Cross of Gallantry 
with Palm.  The records are silent as to awards of the Combat 
Infantryman Badge or the Purple Heart medal.  The service 
personnel records do not indicate that the veteran received 
any wounds.  

A private psychological evaluation was conducted in December 
1989.  The veteran reported that he served in Vietnam from 
November 1968 to January 1970 with the 75th Support Unit, C 
Company, primarily in the northern part of South Vietnam.  He 
reported that he was exposed to Agent Orange many times and 
indicated that he had lost his hair.  He stated that he was 
hospitalized for 21 days in April 1969 in Vietnam for surgery 
on a cut on his seat.  The Axis I prognosis was mild PTSD and 
the Axis II prognosis was anxiety disorder.  

The veteran submitted his original claim of entitlement to 
service connection for PTSD in February 1990.  

In September 1990, the RO denied the claim of entitlement to 
service connection for PTSD as the veteran failed to supply 
descriptions of stressors to support his claim.  The veteran 
was informed of the decision and of his procedural and 
appellate rights by letter of September 19, 1990.  He did not 
appeal the decision which became final in September 1991.  

In an undated letter the veteran sent to United States 
Senator Lloyd Bentsen, and forwarded to the Board on 
September 30, 1991, he reported that he was a twice wounded 
Vietnam veteran.  His wounds consisted of burst ear drums and 
a wound to the left upper leg.  He alleged that he was 
awarded the Combat Infantryman Badge and the Purple Heart 
medal.  He indicated that he was hospitalized for 28 days as 
a result of his leg wound.  He alleged that he was exposed to 
Agent Orange many times while in Vietnam.  

In an application for compensation received in March 1994, 
the veteran alleged that his ear drums were injured by a 
mortar round in January 1969 and that he also had a shrapnel 
wound to the left thigh which occurred in July 1969.  He 
indicated that his left leg wound was treated at the Camp Red 
Devil Dispensary from July to August of 1969.  

A January 1994 private clinical record includes the notation 
that the veteran had a war injury to the left leg from 
Vietnam.  

A private hospitalization record dated in March 1994 
indicates the veteran reported that he had incurred a 
shrapnel wound to the left posterior thigh while stationed in 
Vietnam.  

A VA PTSD examination was conducted in May 1994.  The veteran 
reported that he worked as a light vehicle operator while in 
Vietnam.  The examiner opined that the veteran described 
being in a dissociative state while in Vietnam.  The veteran 
alleged that he was involved in transporting bodies in 
plastic bags to the airport from the field.  He reported that 
many of the traumatic events he experienced involved 
casualties.  The examiner noted that the veteran appeared to 
be very truthful in describing his symptomatology.  The Axis 
I diagnosis was PTSD.  

On VA skin examination in May 1994, the veteran reported that 
he received a shrapnel wound to the left thigh while serving 
in Vietnam in approximately March of 1969.  He indicated that 
he underwent surgery for removal of the shrapnel at a field 
hospital and had not required any further surgery since that 
time.  Physical examination revealed a 20 centimeter scar 
that commenced over the left buttock and proceeded in a 
circular fashion to the left thigh medical surface adjacent 
to the scrotum.  The diagnosis was scar over the left buttock 
and medial upper left thigh which was the residual from a 
shrapnel injury in 1969.  

On VA audio-ear disease examination in May 1994, the veteran 
alleged that he was exposed to gunfire noise while on active 
duty.  

On a VA Form 9 which was received at the RO in March 1995, 
the veteran reported that he was awarded a Combat Infantryman 
Badge.  He denied that he received a Purple Heart medal and 
indicated that he was unsure if he was entitled to receive 
the decoration.  

The transcript of an August 1995 RO hearing is of record.  
The veteran testified that he was a light vehicle operator 
while stationed in Vietnam.  He alleged that his ears were 
injured when he was on his base perimeter and the soldiers 
opened fire for thirty or forty minutes.  He reported that he 
was traveling in a convoy which was fired upon and cut his 
leg when he exited his truck.  He denied that he was injured 
by shrapnel.  He received stitches at a field hospital for 
the wound.  He indicated that due to the injury he was no 
longer able to perform his assigned duties and was placed in 
the company barbershop.  He was removed from that posting 
after a few weeks because he did not have a health 
certificate.  He reported that he was directly sprayed with 
Agent Orange on two different occasions.  He opined that the 
Agent Orange exposure caused his hair to fall out three years 
after his return from Vietnam.  No doctor had ever informed 
the veteran that his hair loss was due to Agent Orange 
exposure.  He reported that he had flashbacks of the attack 
which resulted in his left leg wound.  Another stressful 
incident he reported was when his unit made contact for 
approximately 20 minutes after landing in approximately 
October.  The veteran brought in a box of awards and 
decorations including a Combat Infantryman Badge which he 
reportedly received in Vietnam.  The veteran also submitted a 
picture which purported to show him wearing a Combat 
Infantryman Badge on his uniform while stationed in Vietnam.  
He testified that he received some papers when he was awarded 
the Combat Infantryman Badge but lost them.  The veteran's 
son testified as to symptomatology he observed growing up 
with the veteran.  

In a letter which was received at the RO in October 1995, the 
veteran alleged that his service medical records were 
incomplete and his Form DD 214 did not accurately list his 
service information.  He reported that the unit he was 
assigned to while in Vietnam was attached to the 3rd Marine 
Division in Quang Tri.  He indicated that medical emergencies 
for his unit were treated at the 3rd Marine Division Hospital 
and minor medical problems were treated at the clinic located 
at Camp Red Devil.  He alleged that he injured his ears while 
on perimeter guard duty.  He reported that he was authorized 
to wear the Combat Infantryman Badge which was presented by a 
Major Padilla.  He indicated that he was mistaken when he 
reported that he transported body bags to the airport.  He 
stated that he observed body bags at the airport while making 
deliveries.  

In a March 1997 letter, the U. S. Army & Joint Services 
Environmental Support Group reported that it did not find any 
casualty files pertaining to the veteran.  The letter further 
indicated that, in order for the group to provide information 
on specific attacks, the veteran had to provide more 
information including specific dates, the type and location 
of the attacks, the numbers and full names of casualties, 
unit designations to the company level and other units 
involved.  

In a letter which was received in May 1997, the veteran 
reported that he was assigned to Company C, 75th Battalion, 
1st Infantry Brigade of the 5th Division.  

In May 1997, the veteran's spouse and son submitted 
statements indicating what life was like living with the 
veteran.  

The veteran testified at a second RO hearing in May 1997 that 
he was assigned to the 5th Mechanized Infantry while in 
Vietnam and served as a light vehicle truck driver.  He 
indicated that he was hospitalized at the 3rd Marine Division 
hospital for treatment of a shrapnel wound to the left thigh 
which occurred when a convoy he was riding was attacked.  He 
thought he was hospitalized for five days and received 
stitches.  He could not recall the date of the event.  He was 
assigned to the barber shop for two weeks after the 
treatment.  He testified that the incident wherein he 
incurred a shell fragment wound to the left leg was one of 
his in-service stressors.  He indicated that he was fired at 
by snipers and also witnessed casualties.  He did not 
actually participate in transportation of bodies.  He 
testified that he had supplied all the information he could 
with regard to his stressors.  He testified that he was not 
actually wounded by shrapnel in the left leg but was cut by 
some unknown object when he jumped out of a truck in a convoy 
which was being attacked.  He indicated that his ears where 
injured when he was on the perimeter and his unit was 
attacked.  He reported that there was an explosion and then 
he had blood coming out of his ears.  He was treated at a 
Battalion aid station and was on light duty for a couple of 
months.  He testified that he was sprayed with Agent Orange 
on three separate occasions.  He opined that his baldness was 
due to Agent Orange exposure.  

In an Administrative Decision which was approved in December 
1999, the RO determined that additional service medical 
records of the veteran consisting of morning reports and/or 
battalion medical reports were not available.

On VA ear disease examination which was conducted in February 
2000, the veteran alleged that his ear drums were injured in 
1968 while he was on perimeter guard duty and his unit was 
attacked for approximately 30 minutes.  His left ear was 
bleeding after the attack and he was treated for a perforated 
ear drum.  

VA outpatient treatment records dated from November 1989 to 
February 2001 were associated with the claims file in July 
2001.  A November 1989 clinical record includes the notation 
that the veteran served in Vietnam but in a non-combat 
capacity.  The veteran reported that he witnessed dead bodies 
and indicated that he could still smell them.  The pertinent 
assessment was rule out PTSD.  A separate clinical record 
dated the same month includes an assessment of PTSD.  No 
stressors were reported.  PTSD was included as an assessment 
on a June 2000 clinical record.  Again, no stressors were 
reported.  An undated record titled "Brief Vietnam Combat 
History" indicated that the veteran's actual duties in 
Vietnam consisted of driving an armored personnel carrier.  
He denied participating in combat operations.  He indicated 
that he had been exposed to some enemy or friendly fire.  He 
reported that he injured his leg while running for cover and 
had been exposed to dead bodies.  He indicated that he had 
buddies who were seriously killed or wounded.  

At the time of a private mental evaluation conducted in 
August 2000, the veteran reported that he was involved in an 
incident wherein his unit was fired upon and they returned 
fire.  The target of the return fire turned out to be 
civilians.  He indicated that he received a Delinquent Report 
by the Military Police as a result of this incident.  He 
reported that he injured his left thigh on a sharp object 
while trying to escape sniper fire.  He stated that the 
injury required stitches at the Quang Tre Hospital.  He 
indicated that he rode shotgun on a 5 ton tanker truck and 
was a gunner on an armored personnel carrier.  He reported 
that he was exposed to enemy fire and casualties on a daily 
basis.  When traveling from place to place, he was exposed to 
dead bodies along the roads and in the fields.  He stated 
that he was involved in an incident when he was guarding the 
perimeter at night and his unit was attacked.  This attack 
resulted in burst ear drums for the veteran as a result of 
heavy artillery fire.  He was treated at the Quang Tre 
Hospital.  He reported that he was attacked at Dong Headache 
when several of his friends were killed or wounded including  
"[redacted]"  Who was killed and "[redacted]" and "[redacted]" who 
were wounded.  The veteran indicated that on several 
occasions while at the airport he would observe body bags 
waiting to be loaded.  The diagnosis was PTSD.  

A stressor statement was submitted directly to the Board in 
March 2002.  The veteran alleged that he was awarded the 
Combat Infantryman Badge but this was not included on his 
Form DD 214.  He reported that he was subjected to multiple 
sniper attacks but could not recall the time or places were 
the events occurred.  He wrote that during one of the sniper 
attacks, he injured his left thigh when he had to abandon the 
truck he was riding in.  He indicated that the wound was 
treated at the 3rd Marine Division Hospital in Quang Tri.  
When asked to provide information as to buddies who were 
killed or wounded, he reported that he witnessed body bags 
and wounded soldiers at an airport.  The event did not 
include any of his buddies.  He also indicated that he 
witnessed dead bodies in villages and along the sides of 
roads.  He reported that one time while he was guarding the 
perimeter his unit was attacked resulting in both of his ear 
drums bursting by the loud noise of the fire.  

General Service Connection Criteria

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The Court has stated that "[I]n order to prevail on the issue 
of service connection . . . there must be medical evidence of 
a current disability [citation omitted]; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107.

Preliminary Analysis

Initially, the Board notes that the veteran has provided 
conflicting evidence regarding claims he has pursued with VA.  
He has reported at various times that his left thigh wound 
was the result of surgery, a shrapnel wound, or was a cut 
incurred while abandoning a truck which was under attack.  He 
informed one VA examiner that he actually had shrapnel 
removed from his leg.  He subsequently denied that he was 
wounded by shrapnel at all.  He has reported at different 
times that he was treated for the left thigh wound at either 
the Camp Red Devil Dispensary, at the 3rd Marine Division 
Hospital or at the Quang Tri Hospital.  He indicated at 
different times that he was hospitalized for 5 days, 21 days, 
or 28 days for treatment of the thigh wound.  Evidence of 
record reveals he has alleged that he was awarded the Purple 
Heart medal and also denied that he received one or that he 
was even entitled to the award.  He provided conflicting 
evidence pertaining to a hearing loss claim he submitted.  He 
indicated at different times that his ear drum or drums were 
injured by friendly gunfire, by enemy mortar rounds, by an 
unidentified explosion, by heavy artillery fire or by enemy 
gunfire.  Finally, he has provided inconsistent statements 
regarding his alleged in-service stressors including 
reporting that he had transported body bags and later denying 
that he had performed this duty.  The broad range of these 
inconsistent statements made in support of his claim with a 
potential for pecuniary gain leads the Board to believe that 
they could not be simply the result of a faulty memory.  
Based on the above, the Board has placed significantly 
reduced probative value on the veteran's self-reported 
history and symptomatology.  

The Board further notes that the veteran has alleged that he 
was a combat veteran and/or that he was injured while engaged 
in military operations with the enemy.  Where a veteran 
alleges he suffers a combat injury incurred in service, 38 
U.S.C. § 1154(b) must be considered.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  38 U.S.C. 
§ 1154 makes it clear that special considerations attend the 
cases of combat veterans.  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  In addition, the Secretary 
"shall resolve every reasonable doubt in favor of the 
veteran."  This evinces a strong intent to provide 
generously for the service-connected disabilities of combat 
veterans by liberalizing the methods of proof allowed.  

The Board notes that the VA General Counsel has opined that 
while a veteran must have participated directly in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality in order to be considered 
to have engaged in combat with the enemy, this determination 
depends ultimately on the particular facts of each case.  See 
VAOPGCPREC 12-99 (2000).

The Board finds the veteran is not a combat veteran based on 
the objective evidence of record.  His Military Occupational 
Specialty was Light Vehicle Truck Driver which is not a 
combat specialty.  He received awards and medals reflecting 
service in Vietnam including the Republic of Vietnam's Cross 
of Gallantry with Palm, but no medals that conclusively 
establish participation in combat.  While he has alleged that 
he was awarded the Combat Infantryman Badge by a Major 
Padilla, there is no objective confirmation of such award in 
the service personnel records nor did he have any personal 
papers which would evidence his official receipt of the 
medal.  The fact that he presented a picture of himself 
wearing the badge in Vietnam and the fact that he actually 
brought in a Combat Infantryman Badge at the time of a 
hearing does not demonstrate that the veteran was actually 
awarded the badge for participation in combat especially in 
light of the reduced probative value the Board has placed on 
the veteran's statements of his military history.  In sum, 
neither the veteran's military decorations nor other service 
records establish that he participated in combat and there is 
no other objective evidence which would support such a 
finding.  

Entitlement to service connection for residuals of an injury 
to the left thigh.

Analysis

As indicated above, the veteran has alleged that the current 
residuals of a left thigh injury were the result of an in-
service injury from either shrapnel or an unknown object 
which cut the veteran.  There is competent evidence of record 
demonstrating that the veteran currently has some residuals 
of a left thigh injury.  There is no competent evidence, 
however, demonstrating that a left thigh injury was incurred 
during active duty.  The service medical records are silent 
as to any such injury.  As the veteran is found to not be a 
combat veteran, the reduced evidentiary standards of 38 
U.S.C. § 1154(b) cannot be applied.  

There is no competent evidence of record linking current 
residuals of a left thigh injury to active duty.  The 
examiner who conducted the May 1994 VA skin examination 
provided a diagnosis of a scar over the left buttock and 
medial upper left thigh which was a residual from a shrapnel 
injury in 1969.  The Board notes, however, that an assessment 
based on an inaccurate history supplied by the veteran is of 
no probative value.  See Boggs v. West, 11 Vet. App. 334, 345 
(1998).  The veteran informed this examiner that he was 
wounded by shrapnel and actually underwent surgery for 
removal of shrapnel.  The evidence submitted subsequent to 
this indicates, however, that the veteran was denying that he 
received a shrapnel wound but rather alleged that the injury 
was the result of a cut by an unknown object.  There were no 
further allegations of surgery for removal of shrapnel.  

The only evidence of record other than the report of the May 
1994 VA skin examination which purports to link current 
residuals of a left thigh injury to active duty is the 
veteran's own allegations and testimony.  As noted above the 
Board has placed significantly reduced probative on the 
veteran's statements of his military history. 

Based on the above, the Board finds the preponderance of the 
evidence is against the claim of entitlement to service 
connection for residuals of a left thigh injury.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to service connection for hair loss claimed as 
secondary to herbicide exposure.

Specific criteria and analysis

In the case of veterans exposed to certain herbicide agents, 
some chronic disabilities, are presumed to have been incurred 
in service if manifest to a compensable degree within a 
specified time after discharge from service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Exposure to an herbicide is presumed for all veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116.  This reflects a change in the prior law, and became 
effective December 27, 2001.  The veteran served a tour of 
duty in Vietnam from November 1968 to January 1970.  

The veteran has alleged that the hair loss he experiences is 
secondary to his exposure to herbicides while serving in 
Vietnam.  The veteran does not have one of the enumerated 
diseases contained in 38 C.F.R. § 3.309(e).  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57, 586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  
Service connection may therefore not be presumed under 
38 C.F.R. § 3.307.

Direct service connection for hair loss may still be 
established, however, if it is shown by competent evidence 
that it is related to service, including exposure to 
herbicides therein.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  There is no competent evidence of record 
which links baldness to active duty in any way including 
exposure to herbicides.  The veteran testified at the August 
1995 RO hearing that none of his doctors had ever attributed 
his hair loss to any incident of active duty including 
exposure to herbicides.  He has also indicated that his hair 
loss did not begin until three after his release from active 
duty.  Direct service connection is not warranted.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The sole evidence of a link between currently existing hair 
loss and active duty including herbicide exposure is the 
veteran's own opinion.  As a layperson, he is not competent 
to render an opinion in an area requiring special training or 
expertise.  Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992). 

Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
PTSD 

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall become final, 
and will not thereafter be reopened or allowed except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.105, 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. 

The veteran originally filed his claim of entitlement to 
service connection for PTSD in February 1990 and that claim 
was denied by the RO in September 1990.  He was informed of 
the decision and of his procedural and appellate rights the 
same month.  The veteran did not appeal the September 1990 
decision which became final in September 1991.  

The Board finds that the veteran has submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for PTSD.  The claim was denied in 
September 1990 as the veteran failed to supply information 
concerning alleged in-service stressors.  Evidence received 
subsequent to the September 1990 RO decision contains 
information on in-service stressors which was not of record 
at the time of the September 1990 decision.  The Board finds 
that this evidence bears directly and substantially upon the 
claim for service connection for PTSD; is neither cumulative 
nor redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Furthermore, a regulation governing adjudication of PTSD 
claims was published in the interim since the September 1990 
RO decision.  This regulation liberalizes the confirmation 
process for stressors supporting a diagnosis of PTSD, also 
warranting de novo review in this case.  Accordingly, the 
claim of entitlement to service connection for PTSD is 
reopened.

Entitlement to service connection for PTSD.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in  
accordance with 38 C.F.R. 4.125 (a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304 (f).  

The veteran is not prejudiced by the Board's de novo review 
of the claim, as he already has had the benefit of de novo 
review by the RO, and as no further development is indicated.  

The appellant filed his latest claim for service connection 
for PTSD in August 1996.  As was noted, the regulation that 
addresses the elements necessary to establish service 
connection for PTSD, 38 C.F.R. § 3.304(f), has been amended.  
Since it is more liberal than the previous standard, it will 
be applied.

There are several reports of mental examinations and clinical 
evidence of record which include diagnoses of PTSD.  These 
diagnoses, made in accordance with 38 C.F.R. § 4.125(a), have 
been attributed by the health care professionals to in-
service stressors reported by the appellant.  The appellant 
has thus satisfied the first two requirements for 
establishing service connection for PTSD.  

As noted above, the veteran is not a combat veteran.  Thus, 
his reported stressors must be verified, and the issue 
remaining for the Board's consideration is whether he has 
presented credible supporting evidence that claimed in-
service stressors occurred.  

The veteran has reported several different stressors mainly 
pertaining to a left thigh wound and burst ear drums.  He 
gave varying (and inconsistent) descriptions of how he 
injured his left thigh, either by shrapnel or from a cut 
incurred while abandoning a vehicle under attack.  He 
provided inconsistent descriptions of how his ear drums were 
injured by either a mortar round, an explosion, artillery 
fire or the noise of friendly or enemy gunfire.  At one time 
he reported being involved in the transportation of body bags 
but he subsequently reported that he did not transport the 
body bags but merely observed them when he was at the 
airport.  He alleged that he witnessed numerous dead bodies, 
he was shot at by snipers, he was in contact with enemy 
units, and he had friends who were wounded or killed 
including [redacted], [redacted] and [redacted].  On one occasion, he 
indicated that he had been involved in the accidental 
shooting of civilians.  He alleged that he served as a gunner 
on an armored personnel carrier.  Significantly, the veteran 
only provided a few general locations and no specific dates 
at all for any of his alleged in-service stressors.  

The RO attempted to verify some of the veteran's reported 
stressors with the U. S. Army & Joint Services Environmental 
Support Group (now the United States Armed Services Center 
for Research of Unit Records "USACRUR").  A response was 
received by the RO in March 1997.  USASCRUR indicated that it 
was unable to verify any of the veteran's claimed in-service 
stressors.  USASCRUR specifically informed the RO in part 
that, in order to conduct a meaningful search, the veteran 
had to supply the most specific dates possible.  He testified 
at his May 1997 RO hearing that he had supplied all the 
information he could with regard to his stressors. 

There is no credible supporting evidence that any stressor 
event claimed by the veteran, and considered the underlying 
basis for any diagnosis of PTSD of record, actually occurred.  
Despite repeated requests for more detailed information 
necessary to attempt verification of his claimed stressor 
events, and despite being repeatedly advised that 
verification of stressors was critical in establishing 
entitlement to the benefit sought, the veteran has declined 
to provide stressors other than in vague generalities, 
precluding verification.  The Board finds the information 
supplied by the veteran regarding in-service stressors is too 
vague to attempt to re-verify with USASCRUR.  The Court has 
held that it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also MANUAL M21-1, Part VI, 11.38f(2) 
(Change 65, October 28, 1998).  As noted above, not only is 
there no supporting evidence confirming that any claimed 
stressor occurred, there is also serious questions regarding 
the veteran's veracity in his statements and testimony on 
this matter.

Without evidence of combat or any credible supporting 
evidence that the claimed stressors in service actually 
occurred, the third element necessary to establish service 
connection for PTSD is not satisfied.  Hence, service 
connection for PTSD must be denied.  There is no doubt in 
this matter which may be resolved in the veteran's favor.  


ORDER

Service connection for residuals of a left thigh injury is 
denied.

Service connection for hair loss is denied.  

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  On de novo 
review, service connection for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

